Exhibit 10.44 Identifying Numbers for Mining Claims Identifying data for: Don Roman Grouping Concessions: DON ROMAN GROUPING TITLE NUMBER EXPIRATION María de Lourdes 11/24/2048 La Nuvia 8/23/2052 Nuvia 2 11/5/2052 Santa Lucía 7/16/2054 Don Román 2/28/2047 La Víbora 11/22/2052 La Amapita 7/16/2054 Elizabeth 9/29/2056 Montaña de Cobre 2/28/2057 El Sabino 2/28/2057 Cobriza 2/28/2057 El Oro 8/16/2057 La Reforma 10/26/2057 El Mono 2/27/2057 Reyna 2/27/2057 Centenario 2/27/2057 La Verde 7/20/2057 El Mono 1/25/2058 El Sol 1/25/2058 El Oro 6/5/2059 Sanaloya 11/6/2059 Sanaloya Fracción A 11/6/2059 La Verde 3 8/16/2057 La Verde 4 3/27/2059 La Verde 6 4/8/2059 El Pino 12/18/2058 Choix 7/6/2060 La Palma 7/6/2060 Mina El Rosario 9/23/2061 La Verde 5 6/30/2061 1 Pichaco Grouping Concessions: PICACHO GROUPING TITLE NUMBER EXPIRATION El Picacho 7/4/2025 Unificación Rey de Oro 11/28/2047 Mis Recuerdos 11/29/2051 Picacho II 1/21/2053 Dos Amigos 7/20/2054 Picacho II 8/31/2054 El Picacho I 9/21/2054 Crestón 11/18/2055 Picacho Fracc. I 9/20/2057 Picacho Fracc. II 9/20/2057 Picacho Fracc. 9/20/2057 2
